                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

LAMONE LAUDERDALE,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:16-cv-02684-TWP-TAB
                                                     )
WILLIAM RUSSELL Deputy,                              )
DEVON CLARK Deputy,                                  )
THOMAS WILLIAMS Corporal,                            )
STREET Deputy,                                       )
                                                     )
                              Defendants.            )

                  ENTRY GRANTING DEFENDANTS’ MOTION IN LIMINE
                    TO EXCLUDE PLAINTIFF’S EXPERT WITNESSES

       This matter is before the Court on a Motion in Limine to Exclude Plaintiff’s Experts filed

by Defendants William Russell, Thomas Williams, Devon Clark, and Jeremy Street

(“Defendants”). (Filing No. 143.) Plaintiff Lamone Lauderdale (“Lauderdale”) has disclosed four

witnesses that he intends to qualify as experts at trial. (Filing No. 143-1.) Defendants ask the

Court to exclude those experts from testifying at trial. For the following reasons, Defendants’

Motion is granted.

                                       I.   BACKGROUND

       The facts of this case are set forth at length in the Court’s Entry on Defendants’ Motion for

Partial Summary Judgment. (Filing No. 139.) In summary, while incarcerated in the Marion

County Jail, Lauderdale alleges he was assaulted by the Defendants, all of whom are Marion

County Sheriff Deputies, and that he was retaliated against and denied proper medical treatment.

This matter is scheduled for trial by jury on February 3, 2020 on Lauderdale’s claims of excessive

force and deliberate indifference.
                                  II.     LEGAL STANDARD

       “[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

motions in limine.” Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

any purposes. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400

(N.D. Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be

deferred until trial so questions of foundation, relevancy, and prejudice may be resolved in context.

Id. at 1400-01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

is unable to determine whether the evidence should be excluded. Id. at 1401.

       Federal Rule of Evidence 702 governs testimony of expert witnesses. An expert may

testify regarding the ultimate issue in a case. Fed. R. Evid. 704(a). Furthermore, an expert can

base her opinion on inadmissible evidence. Fed. R. Evid. 703. However, “expert testimony as to

legal conclusions that will determine the outcome of the case is inadmissible.” Good Shepherd

Manor Found., Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003).

       Under the gatekeeping requirement set forth in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), “the district court has a duty to ensure that expert testimony offered

under Federal Rule of Evidence 702 is both relevant and reliable.” Jenkins v. Bartlett, 487 F.3d

482, 488-89 (7th Cir. 2007) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)).

“Whether proposed expert testimony is sufficiently reliable under Rule 702 is dependent upon the

facts and circumstances of the particular case.” Id. at 489. The court is given “latitude in

determining not only how to measure the reliability of the proposed expert testimony but also




                                                  2
whether the testimony is, in fact, reliable.” Gayton v. McCoy, 593 F.3d 610, 616 (7th Cir. 2010)

(citing Jenkins, 487 F.3d at 489).

       In determining reliability, the court will “consider the proposed expert’s full range of

experience and training in the subject area, as well as the methodology used to arrive at a particular

conclusion.” Id. Additionally, the district court must determine whether the proposed expert

testimony will assist the trier of fact in determining a fact in issue or understanding the evidence.

Chapman v. Maytag Corp., 297 F.3d 682, 687 (7th Cir. 2002). “Determinations on admissibility

should not supplant the adversarial process; ‘shaky’ expert testimony may be admissible, assailable

by its opponents through cross-examination.” Gayton, 593 F.3d at 616.

       Vigorous cross examination, presentation of contrary evidence and careful jury
       instructions … are the traditional and appropriate means of attacking shaky but
       admissible evidence. The rejections of expert testimony is the exception rather than
       the rule, and the trial court’s role as gatekeeper is not intended to serve as a
       replacement for the adversary system.

Richman v. Sheahan, 415 F. Supp. 2d 929, 934 (N.D. Ill. 2006) (citations and quotation marks

omitted).

                                       III.   DISCUSSION

       On April 15, 2019, Lauderdale served the Defendants with his expert disclosure, naming

four expert witnesses. (Filing No. 143-1.) All four are medical professionals who personally

treated Lauderdale prior to, during, or after his incarceration. Defendants argue that Lauderdale

failed to comply with the disclosure requirements set forth in Rule 26(a)(2), and thus the Court

should bar the witnesses from giving expert testimony at trial. (Filing No. 144.) Defendants do

not dispute that the four witnesses—Donna J. Purviance, NP; Mytrice E. Macon, MD; Kristin

Roth, DPT; and Dr. Person—would be appropriate fact witnesses, they only object to the witnesses

offering expert medical testimony. Id. at 3 (n. 1).



                                                  3
A.     Federal Rule of Evidence 702 and Daubert

       Federal Rule of Evidence 702 governs testimony of expert witnesses:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

Fed. R. Evid. 702. A party that intends to call an expert witness at trial must disclose that intention

to other parties in advance of trial. Fed. R. Civ. P. 26(a)(2). Judge Richard Young succinctly

explained the law governing Rule 26 disclosures for treating medical professionals in Slabaugh v.

LG Electronics USA, Inc., No. 1:12-cv-1020, 2015 WL 1396606, at *2 (S.D. Ind. Mar. 25, 2015):

                A party must disclose the identity of any expert witness it intends to use at
       trial. Fed. R. Civ. P. 26(a)(2)(A). That disclosure must include a full written report
       “if the witness is one retained or specially employed to provide expert testimony in
       the case ….” Fed. R. Civ. P. 26(a)(2)(B). The 2010 Amendment to Rule 26 added
       26(a)(2)(C), instructing that non-retained witnesses who happen to be experts must
       provide summary disclosures. A summary disclosure must state the subject matter
       of the expected evidence and a summary of the facts and opinions to which the
       witness will testify. Fed. R. Civ. P. 26(a)(2)(C). Whether an expert must provide a
       complete report under 26(a)(2)(B) or a less extensive summary under 26(a)(2)(C)
       depends on the expert’s relationship to the issues involved in the litigation. See
       Malibu Media, LLC v. Harrison, No. 1:12-cv-01117, 2014 WL 6474065, at *2
       (S.D. Ind. Nov. 19, 2014) (citing Downey v. Bob’s Disc. Furniture Holdings, Inc.,
       633 F.3d 1, 6 (1st Cir. 2011)). Treating physicians, for example, often have
       firsthand knowledge of the events giving rise to the litigation and typically are not
       “retained or specially employed to provide testimony.” Id. In such cases, the
       treating physician need only provide a 26(a)(2)(C) summary disclosure so long as
       the testimony does not exceed the scope of observations made during treatment.
       Id.; see also Brunswick v. Menard, Inc., No. 2:11-cv-247, 2013 WL 5291965, at
       *3-4 (N.D. Ind. Sept. 19, 2013) (explaining that under the amended Rule 26, any
       physician who intends to testify must submit, at the very least, a summary report;
       and whether such testimony calls for a full expert report depends on the breadth of
       the testimony); accord Crabbs v. Wal-Mart Stores, Inc., No. 4:09-cv-519-RAW,

                                                  4
       2011 WL 499141, at *3 (S.D. Iowa Feb. 4, 2011) (recognizing that amendments to
       Rule 26 supersede prior cases requiring full expert reports from non-retained
       experts who intend to present opinion testimony).

              Likewise, a treating physician disclosed under 26(a)(2)(C) may provide
       causation testimony if he or she formed such opinions during the course of
       treatment. See EEOC v. AutoZone, Inc., 707 F.3d 824, 833 (7th Cir. 2013) (citing
       the holding in Meyers v. Nat’l R.R. Passenger Corp., 619 F.3d 729, 734-35 (7th
       Cir. 2010); see also Brunswick v. Menard, Inc., No. 2:11-cv-247, 2013 WL
       5291965, at *3-4 (N.D. Ind. Sept. 19, 2013). In Meyers, the Court of Appeals for
       the Seventh Circuit held:

               [A] treating physician who is offered to provide expert testimony as
               to the cause of the plaintiff’s injury, but who did not make that
               determination in the course of providing treatment, should be
               deemed to be one “retained or specially employed to provide expert
               testimony in the case,” and thus is required to submit an expert
               report in accordance with Rule 26(a)(2).

       619 F.3d at 734-35 (emphasis added in Slabaugh). Although Meyers preceded the
       2010 Amendment, the summary disclosure mandate of 26(a)(2)(C) creates a
       minimum requirement for non-retained experts and thus does not disturb the
       holding in Meyers. See Brunswick, 2013 WL 5291965, at *4 (explaining the
       purpose of the amendment). Therefore, the scope of treatment provided by
       Plaintiff’s treating physicians governs the extent to which they may testify on issues
       of causation, not whether they intend to provide opinion testimony.

Slabaugh at *2. Here, Lauderdale has not provided any information on the nature of treatment the

treating physicians provided vis-à-vis their expected testimony, so the Court cannot determine

whether any opinions concerning causation were formed during the course of treatment.

       The Court will analyze Lauderdale’s disclosures under Rule 26(a)(2)(C). A summary

disclosure must state:

       (i) the subject matter on which the witness is expected to present evidence under Federal

       Rule of Evidence 702, 703, or 705; and

       (ii) a summary of the facts and opinions to which the witness is expected to testify.

Fed. R. Civ. P. 26(a)(2)(C). This requirement is substantially less than the full expert report

required by Rule 26(a)(2)(B). Thus, “[c]ourts must take care against requiring undue detail,


                                                 5
keeping in mind that these witnesses have not been specially retained and may not be as responsive

to counsel as those who have.” Fed. R. Civ. P. 26(a) advisory committee’s note (2010). On the

other hand, to guard against the prejudice of unfair surprise on opposing parties, and for Rule

26(a)(2)(C) to have any meaning, summary disclosures must contain more than a passing reference

to the care a treating physician provided. Slabaugh at *3 (citing Hayes v. Am. Credit Acceptance,

LLC, No. 13-2413-RDR, 2014 WL 3927277, at *3 (D. Kan. Aug. 12, 2014). “They must clearly

identify the witness, state the subject matter of the expected testimony, and summarize actual

opinions.” Id. (citations omitted).

       Lauderdale provided the following disclosure for his four proposed experts:

               1. Donna J. Purviance, NP

               ***

               Ms. Purviance is a Nurse Practitioner and was a treating healthcare provider
       of Plaintiff. Ms. Purviance is expected to testify generally about Mr. Lauderdale’s
       conditions with respect to his condition prior to his incarceration at Marion County
       Jail and following his release from Marion County Jail, including but not limited to
       necessary prospective care, treatment and surgical procedures to restore his health
       to pre-incarceration conditions. Ms. Purviance’s testimony will be based upon her
       personal assessments, examinations, diagnosis and prognosis, as well as her review
       of Plaintiff’s medical records from other medical care providers during the same
       period.

               2. Dr. Mytrice E. Macon, MD

               ***

               Dr. Macon is a physician employed in Neurosurgery Department of Eskanzi
       [sic] Health and was a treating healthcare provider of Plaintiff. Dr. Macon is
       expected to testify generally about Mr. Lauderdale’s conditions with respect to his
       medical conditions prior to his incarceration at Marion County Jail and following
       his release from Marion County Jail, including but not limited to necessary
       prospective care, treatment and surgical procedures to restore his health to pre-
       incarceration conditions. Dr. Macon’s testimony will be based upon personal
       assessments, examinations, diagnosis and prognosis, as well as review of Plaintiff’s
       medical records from other medical care providers during the same time period.

               3. Kristin Roth, DPT

                                                6
               ***

               Krisitn [sic] Roth, DPT is a physical therapist employed by Eskanzi [sic]
       Health and was a treating healthcare provider of Plaintiff. Dr. Roth is expected to
       testify generally about Mr. Lauderdale’s conditions with respect to his medical
       conditions, pain and treatment following his incarceration at Marion County Jail
       including but not limited to necessary prospective care and treatment to restore his
       health to pre-incarceration conditions. Dr. Roth’s testimony will be based upon
       personal assessments, examinations, diagnosis and prognosis, as well as review of
       Plaintiff’s medical records from other medical care providers during the same time
       period.

               4. Dr. Person, MD

               ***

               Dr. Person is a physician employed by Corison [sic] Industries, Inc. and was
       a treating healthcare provider of Plaintiff following his transfer to the Indiana
       Department of Corrections. Dr. Person is expected to testify generally about Mr.
       Lauderdale’s conditions with respect to his medical conditions currently, following
       his release from Marion County Jail, including but not limited to necessary
       prospective care, treatment and surgical procedures to restore his health to pre-
       incarceration conditions. Dr. Macon’s [sic] testimony will be based upon personal
       assessments, examinations, diagnosis and prognosis, as well as review of Plaintiff’s
       medical records from other medical care providers during the same time period.

(Filing No. 143-1.)

       Defendants argue these disclosures fall short of the requirements of Rule 26(a)(2)(C)

because they do not provide a summary of the facts and opinions to which the witnesses will

testify. (Filing No. 144 at 8.) The Court agrees. The disclosures say that the treating medical

professionals will testify as to Lauderdale’s condition before and after his incarceration, but they

do not address whether the witnesses will discuss causation. To the extent the putative expert

witnesses intend to testify about causation, the disclosures do not address the facts or opinions that

will form the basis for that testimony as required by Rule 26(a)(2)(C). The disclosures refer to

“medical conditions, pain and treatment,” but do not summarize the putative experts’ opinions on

those issues. Nor do the disclosures address the medical professionals’ opinions on “prospective

care” or “diagnosis and prognosis,” they only disclose that the witnesses will testify about these

                                                  7
things. These vague disclosures are merely a passing reference to the care rendered by the treating

medical professionals, and do not summarize any actual opinions held or facts adduced by them.

The Court finds that Lauderdale’s disclosures of Donna J. Purviance, NP, Dr. Mytrice E. Macon,

MD, Kristin Roth, DPT, and Dr. Person, MD do not sufficiently summarize the facts and opinions

to which each will testify and thus fail to comply with Rule 26(a)(2)(C), specifically subsection

(ii).

        Failure to comply with the disclosure requirements set forth in Rule 26(a) results in the

exclusion of improperly disclosed witnesses unless the failure was substantially justified or

harmless. Fed. R. Civ. P. 37(c). The Court has broad discretion in determining whether an error

is harmless or justified, but it should consider “(1) the prejudice or surprise to the party against

whom the evidence is offered; (2) the ability of the party to cure the prejudice; (3) the likelihood

of disruption to the trial; and (4) the bad faith or willfulness involved in not disclosing the evidence

at an earlier date.” Banister v. Burton, 636 F.3d 828, 833 (7th Cir. 2011) (quoting Westefer v.

Snyder, 422 F.3d 570, 585 n. 21 (7th Cir. 2005)).

        Lauderdale does not address the question of whether his failure to comply with Rule

26(a)(2)(C)’s disclosure requirements was substantially justified or harmless. Defendants argue

that Lauderdale’s inadequate disclosures “leave Defendants to speculate on what matters he seeks

to introduce at trial.” (Filing No. 144 at 10.) Defendants also point out that they, through counsel,

informed Lauderdale that they objected to his inadequate disclosures because those disclosures left

them unsure of what causation evidence Lauderdale intended to elicit from his proposed expert

witnesses. Id. at 11. Defendants requested that Lauderdale supplement his disclosures, but he

declined to do so. This case is fast approaching the eve of trial. The Court finds that Lauderdale’s

inadequate disclosures are neither substantially justified nor harmless. The appropriate remedy



                                                   8
for this failure to comply with Rule 26(a)(2)(C) is exclusion of Lauderdale’s expert witnesses.

Because the four medical professionals identified by Lauderdale in his expert disclosure have

personal knowledge about his medical history, they are permitted to testify as fact witnesses, but

will not be allowed to give expert opinion testimony.

                                     IV.    CONCLUSION

       For these reasons, Defendants’ Motion in Limine to Exclude Plaintiff’s Experts (Filing No.

143) is GRANTED. The four medical professionals identified in Lauderdale’s expert disclosure

(Filing No. 143-1) will be permitted to testify only as fact witnesses; they are barred from giving

expert opinion testimony.

       SO ORDERED.

Date: 12/26/2019


DISTRIBUTION:

Daniel Kyle Dilley
DILLEY & OAKLEY, P.C.
d.dilley@dilley-oakley.com

Robert M. Oakley
DILLEY & OAKLEY PC
firm@dilley-oakley.com

Traci Marie Cosby
OFFICE OF CORPORATION COUNSEL
Traci.Cosby@indy.gov

Andrew Scheil
OFFICE OF CORPORATION COUNSEL
Andrew.Scheil@indy.gov




                                                9
